Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on March 8, 2021, Applicant has successfully argued that the rejection of independent Claims 21, 27, and 34 under 35 U.S.C. § 103 over Bhatti et al. (EP 2439687 A1) in view of Colrain et al. (US 2003/0105993 A1) is inapt, because the combination fails to teach the following limitation:
perform, by the computing resource, the one or more actions, wherein the one or more actions bring the computing resource into the intended state representing the computing resource configuration.
In particular, the argument that Bhatti’s description of a “recommendation to increase memory” does not teach the above limitation was persuasive.  Applicant has also successfully argued that Colrain fails to provide a sufficient remedy.  Therefore, the rejection of independent Claims 21, 27, and 34 under 35 U.S.C. § 103 has been withdrawn, thereby resulting the in the withdrawal of the other prior art rejections. 
With respect to the rejections under 35 U.S.C. § 112(a) indicating that Claims 26, 32, 33, 39, and 40 fail to comply with the written description requirement, Applicant has highlighted paragraphs [0046]-[0048], as well as Figure 7 as disclosing the subject 
The only outstanding issue is the objection to the margins of the claims under 37 CFR 1.75(i), which states as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Applicant argues that 37 CFR 1.75(i) does not state whether particular lines must be on the left margin, and Applicant’s claim recitations have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines of the limitation being indented.  However, Applicant should note that a hanging indentation is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” and not a “hanging indentation” is required.  In order to be fully compliant with this regulation, standard indentation practices should be used.  With standard line indentation, the first word of each limitation must be indented, with the subsequent lines on the left margin, not the first word on the left margin with subsequent lines indented.  Examiner notes that although hanging indentations may be used in patent publications, as stated in Applicant’s arguments, a large majority of submitted patent applications properly use standard line indentations.  For further information regarding hanging indentations, which are normally used for citations and bibliographies, please refer to: https://libguides.ccsu.edu/c.php?g=736245&p=6687403.
However, for the purpose of advancing prosecution, the objection has been withdrawn so that the claims may be allowed.  Examiner suggests that in future applications, Applicant use standard line indentation for claim recitations to avoid claim objections.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454